Fourth Court of Appeals
                               San Antonio, Texas
                                      May 15, 2013

                                   No. 04-13-00158-CR

                                  Hazel Dolores VERA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012CR7719W
                      Honorable Philip A. Kazen Jr., Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on May 15, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk